DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 21 June 2022.  Claims 1, 6-8, 10-12, 15-17 and 20-22 have been amended.  Claims 14 has been cancelled.  Claims 2 and 18 were previously cancelled.  Claims 1, 3-13, 15-17 and 19-22 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pgs. 10-12, filed 21 June 2022, with respect to objected claims 1, 6-8, 12, 17 and 20-22 have been fully considered and are persuasive in light of the claim amendments filed on 21 June 2022.  The objections of claims 1, 6-8, 12, 17 and 20-22 have been withdrawn. 

Examiner’s Note:  Claim 8 was inadvertently indicated as objected to in the Office Action mailed on 18 March 2022 and should have read claim 11.  In light of the amendment filed on 21 June 2022, the objection is obviated. 

Applicant’s arguments, see Remarks, pgs. 14-15, filed 21 June 2022, with respect to rejected claims 1, 3-13, 15-17 and 19-22 under 35 U.S.C. 112(a) have been fully considered and are persuasive in light of the claim amendments filed on 21 June 2022.  The rejections of claims 1, 3-13, 15-17 and 19-22 have been withdrawn. 
Applicant’s arguments, see Remarks, pgs. 14-15, filed 21 June 2022, with respect to rejected claims 10 and 16 under 35 U.S.C. 102(b) have been fully considered and are persuasive in light of the claim amendments filed on 21 June 2022.  The rejections of claims 10 and 16 have been withdrawn. 

In light of the Applicant’s arguments (see Remarks, pg. 6, paragraphs 3-4) and amendments set forth in the Remarks/Amendment filed on 21 June 2022, claims 1, 3-13, 15-17 and 19-22 stand rejected under 35 U.S.C. 112(a) as set forth below.  In addition, Fig. 5 and the specification stand objected to for spelling and grammatical issues, respectively. 

Drawings
The drawings are objected to because the description of element 510 in Fig. 5 includes the mis-spelling of “assocuated".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification includes the grammatical error, “is includes” in paragraph [0046], line 5.  Suggested claim language “is included”; and the limitation has been interpreted as such for the purpose of examination.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13, 15-17 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

U.S. Patent Publication No. 2017/181251 A1 (instant application): 
Furthermore, based on the user's location, a first subset of the lighting devices that are located in proximity to the user's location are determined from the lighting map (512). In some implementations, at least one of the first subset of the lighting devices is responsive to commands sent in accordance with an API configured to specify lighting characteristics, including one or more of lighting on/off state, and lighting hue, saturation and brightness. Furthermore, at least a first non-conventional lighting device is included in the subset of the lighting devices (514). In some implementations, the first non-conventional lighting device is configured to execute an operating system that can control display content and lighting characteristics, including one or more of display on/off state, and lighting hue, saturation and brightness for a plurality of addressable pixels of the display.  (pg. 6, par. [0076])

Then the lighting characteristics of the subset of the lighting devices are controlled via one or more of the networks to satisfy the lighting need of the user (516). As explained with respect to the previous figures, the control of the lighting devices is performed by the server lighting application 102, a lighting controller 101 at the user's location, or a combination of the two. The lighting devices are controlled within a predefined time period. For instance, as described in the nightlight and alarm clock examples above, the lights from various lighting devices will come on at different times and vary in intensities over time to meet the user's lighting need. In some implementations, controlling the lighting characteristics of the lighting devices includes controlling display content of at least one of the non-conventional lighting devices to provide a meaningful indictor to the user related to the inferred task. For instance, the meaningful indicator may include a text message, a graphic display, or a directional indicator. In some implementations, an accompanying audio message may also be provided. For instance it may to direct the user to a destination, provide an alarm sound, provide information regarding an upcoming meeting, etc.  (pgs. 6-7, par. [0077]) 

    PNG
    media_image1.png
    713
    430
    media_image1.png
    Greyscale


















	Claims 1 (lines 23-29), claim 17 (lines 24-30) and claim 20 (lines 23-29):
 based on the contextual information, inferring a user task and determining a plurality of lighting schemes associated with the user performing the user task, wherein the user task includes the user moving from a current location along a path in the home environment to a destination along the path in the home environment;
based at least on a portion of the contextual information and the lighting map, determining, for each lighting scheme in the plurality of lighting schemes, a subset of lighting devices having locations corresponding to the lighting scheme and a lighting characteristic for each lighting device in the subset of lighting devices, wherein a first subset of lighting devices is associated with a first lighting scheme from the plurality of lighting schemes 2PATENT Application No.: 15/445,917Attorney Docket No.: 0715150.841-US2 and a second subset of lighting devices is associated with a second lighting scheme from the plurality of lighting schemes; 
controlling the first subset of lighting devices to implement the first lighting scheme from the plurality of lighting schemes in response to determining that the user is located at the current location along the path in the home environment;
obtaining updated contextual information that indicates the user has moved from the current location along the path in the home environment to the destination along the path in the home environment; and
controlling the second subset of lighting devices to implement the second lighting scheme from the plurality of lighting schemes in response to determining that the user is located at the destination along the path in the home environment.

	In summary the Specification discloses using a lighting map to determine a first and second subset of lighting devices corresponding to a user at a current location and destination location, respectively; and controlling the first and second subset of lighting devices using respective lighting schemes determined based on inferring a user task (i.e. the user moving from a current location along a path in a home environment to a destination along a path in the home environment) using contextual information.  In light of the current amendment (filed on 21 June 2022), the only support for the limitation of  “based at least on a portion of the contextual information and the lighting map, determining, for each lighting scheme in the plurality of lighting schemes, a subset of lighting devices” in claims 1, 7 and 20 is found in the claims; i.e. the Specification does not support determining for each lighting scheme in the plurality of lighting schemes a subset of lighting devices based at least on a portion of the contextual information and the lighting map. 

Claims 3-13, 15, 16, 21 and 22, dependent from claim 1, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 1.

Claim 19, dependent from claim 17, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to lighting systems.

U.S. Patent Publication No. 2013/0320864 A1 discloses a light-installed area where a plurality of lights are installed and a light managing system senses a moving object that enters the light-installed area and predicts a predicted stop position of the moving object based on record information on a channel of movement corresponding to identification information on the moving object. 

European Patent Publication No. EP 2 410 822 A2 discloses an illumination control system and a method for controlling an illumination.

European Patent Publication No. EP 3 018 980 A1 discloses a method for operating and controlling a network of lights comprising a plurality of lights arranged in a number of groups (A, B) using a short-distance network.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117